DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
– Claims 64 and 65 are unclear because they depend from a cancelled claim (claim 55) and for examination purposes the claims will be treated as depending from claim 56.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, 12, 31, 36 - 37, 45, 56 and 64-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obonai (US Patent 6615539).
Regarding claim 1, Obonai teaches a plant growth media composition (Abstract) comprising: one or more plant growth substrate materials, wherein the plant growth substrate materials comprise peat, wood fiber, perlite, fertilizers, vermiculite, pumice, or sand (Col. 15-16, lines 53-29; Col. 23, line 6); and carrageenan (Col. 19, line 6).
Regarding claim 5, Obonai teaches the limitations of claim 1 and further teaches wherein the carrageenan is present in an amount ranging from about 0.1% w/w of plant growth substrate materials to about 10% w/w of plant growth substrate materials (carrageenan is used as an optional binder which may be used in an amount of 0-200 wt. %; Col. 19, lines 6 & 29-33).
Regarding claim 8, Obonai teaches the limitations of claim 1 and further teaches further comprising alginate (polymer may include alginic acid salts, alginic acid propylene glycol; Col. 19, lines 13-20).
Regarding claim 9, Obonai teaches the limitations of claim 1 and further teaches further comprising cellulose fibers (cotton, sawdust, straw, grass peat, wool, etc.; Col. 16, lines 10-13).
Regarding claim 12, Obonai teaches the limitations of claim 1 and further teaches further comprising cellulose fibers and clay (Col. 15, line 66 & Col. 16, lines 10-13).
Regarding claim 31, Obonai teaches the limitations of claim 1 and further teaches wherein the plant growth media composition is in the form of compressed or expanded pellets, flat filled trays, plugs, mini blocks, or press pots (plant-growing water-retaining support may be molded into a pellet; Col. 19, lines 49-52).
Regarding claim 36, Obonai teaches a plant growth media composition comprising: one or more plant growth substrate materials comprising peat, wood fiber, perlite, fertilizers, vermiculite, pumice, or sand (Col. 15-16, lines 53-29; Col. 23, line 6;); and alginate (polymer may include alginic acid salts, alginic acid propylene glycol; Col. 19, lines 13-20).
Regarding claim 37, Obonai teaches the limitations of claim 36, as above, and further teaches wherein the alginate is present in an amount ranging from about 0.1% w/w of plant growth substrate materials to about 10% w/w of plant growth substrate materials (polymer may include alginic acid salts, alginic acid propylene glycol in an amount of 0-200 wt. % when used as a binder in the plant growing material (polymer A, support material B and binder C); Col. 19, lines 29-33).
Regarding claim 45, Obonai teaches the limitations of claim 36, as above, and further teaches wherein the plant growth media composition is in the form of expanded pellets, flat filled trays, mini blocks, or press pots (plant-growing water-retaining support may be molded into a pellet; Col. 19, lines 49-52).
Regarding claim 56, Obonai teaches method of making a stabilized growing media, the method comprising: 
mixing carrageenan, alginate, or a combination thereof with one or more plant growth substrate materials to form a fibrous mixture (polymer A, plant support material B and binder C (carrageenan or alginic salts, alginic acid propylene glycol) are formed into mixture; Col. 19, lines 38-44),
wherein the one or more plant growth substrate materials comprise peat, wood fiber, perlite, fertilizers, vermiculite, pumice, or sand (Col. 15-16, lines 53-29; Col. 23, line 6); 
configuring the fibrous mixture into a desired shape (mixture is molded into a desired shape; Col. 19, lines 49-52); 
and adding water to the fibrous mixture to activate binding of the fibrous mixture and produce a stabilized growing media of the desired shape (water may be added to the mixture to further foam the materials/thicken the mixture; Col. 19-20, lines 66-5).
Regarding claim 64, Obonai teaches method of claim 56, as above, and further teaches wherein the mixing comprises homogenously mixing with a high shear speed (mixing occurs in a mixer under shearing force; Col. 21, lines 14-22).
Regarding claim 65, Obonai teaches method of claim 56, as above, and further teaches wherein further comprising compressing the fibrous mixture prior to configuring the fibrous mixture into the desired shape (mixture is compressed during first pressure molding and is subsequently cut and crushed to a desired shape; Col. 19, lines 38-52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Obonai (as above) as applied to claims 1, 5, 8, 9, 12, 31, 36 - 37, 45, 56 and 64-65 above, and further in view of Aihara (JP 5978604).
Regarding claim 2, Obonai teaches the limitations of claim 1 and further teaches carrageenan (Col. 19, line 6) but does not teach kappa-carrageenan.
Aihara teaches a plant growth media (gel medium for cultivating a plant; translation Page 1, para [0001]) wherein the carrageenan comprises kappa-carrageenan (kappa-type carrageenan; translation Page 4, para [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided kappa-type carrageenan, as taught by Aihara, to the plant growth medium of Obonai since this type of carrageenan has a strong gelability and has a property of solidifying in a jelly shape, as recognized by Aihara (translation Page 5, para [0027]).
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Obonai (as above) as applied to claims 1, 5, 8, 9, 12, 31, 36 - 37, 45, 56 and 64-65 above, and further in view of Erkkila (US PGPUB 20160219810).
Regarding claim 10, Obonai teaches the limitations of claim 1, as above, and further teaches wherein the cellulose fibers (cellulose-type fibers (cotton, sawdust, etc.); Col. 16, lines 10-13) are present in an amount in the plant growth substrate material, and the carrageenan is present in an amount of about 2% w/w of plant growth substrate materials (carrageenan is an example of a natural polymer used as a binder which may be used in an amount of between 0-200%; Col. 19, lines 6 & 29-33).
Obonai does not teach wherein the cellulose fibers are present in an amount of about 2% w/w of plant growth substrate materials.
Erkkila teaches a plant growth media composition (Abstract) wherein the cellulose fibers are present in an amount of about 2% w/w of plant growth substrate materials (finely refined cellulose or cellulose derivatives are used as optional binders in an amount of 0.05-2% by weight; para [0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cellulose fibers in an amount of 2% w/w, as taught by Erkkila, to the plant growth medium of Obonai since cellulose fibers are useful binders, as recognized by Erkkila (para [0061]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Obonai teaches the limitations of claim 1, as above, and further teaches further comprising cellulose fibers (cotton, sawdust, straw, grass peat, wool, etc.; Col. 16, lines 10-13) and the carrageenan is present in an amount of about 0.5% w/w or about 1% w/w of plant growth substrate materials (carrageenan is used as an optional binder which may be used in an amount of 0-200 wt. %; Col. 19, lines 6 & 29-33).
Obonai does not teach chitosan, wherein the cellulose fibers are present in an amount of about 1% w/w of plant growth substrate materials and the chitosan is present in an amount of about 0.5% w/w or about 1% w/w of plant growth substrate materials.
Erkkila teaches cellulose fibers are present in an amount of about 1% w/w of plant growth substrate materials (cellulose may be present in an amount ranging from 1-0.5 wt %; para [0061]) and chitosan (chitosan; para [0061]) is present in an amount of about 0.5% w/w or about 1% w/w of plant growth substrate materials (chitosan may be used in an amount of from about 0.05-2% wt; para [0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cellulose fibers in an amount of 1% w/w and chitosan in an amount of about 0.5% w/w, as taught by Erkkila, to the plant growth medium of Obonai since cellulose fibers and chitosan are useful binders, as recognized by Erkkila (para [0061]).
Claims 21 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Obonai (as above) as applied to claims 1, 5, 8, 9, 12, 31, 36 - 37, 45, 56 and 64-65 above, and further in view of Rubin (US PGPUB 20060074006).
Regarding claim 21, Obonai teaches the limitations of claim 1 and further teaches wherein the plant growth substrate materials comprise vermiculite (Col. 16, line 2) and perlite (Col. 16, line 4) but does not teach either (i) fine white peat, perlite medium grade, and vermiculite fine grade, (ii) coir, Sphagnum peat, and perlite, or (iii) fine peat and medium perlite.
Rubin teaches a plant growth substrate comprises coir, Sphagnum peat and perlite (Page 4, para [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided coir, Sphagnum peat and perlite, as taught by Rubin, to the plant growth medium of Obonai since these are common growth media components which could be combined depending on the environment surrounding the plant, climate and other factors to be determined by those skilled in the art, as recognized by Rubin (Page 4, paras [0032-0033]).
Regarding claim 46, Obonai teaches the limitations of claim 36 and further teaches wherein the plant growth substrate materials comprise vermiculite (Col. 16, line 2) and perlite (Col. 16, line 4) but does not teach either (i) fine white peat, perlite medium grade, and vermiculite fine grade, (ii) coir, Sphagnum peat, and perlite, or (iii) fine peat and medium perlite.
Rubin teaches a plant growth substrate comprises coir, Sphagnum peat and perlite (Page 4, para [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided coir, Sphagnum peat and perlite, as taught by Rubin, to the plant growth medium of Obonai since these are common growth media components which could be combined depending on the environment surrounding the plant, climate and other factors to be determined by those skilled in the art, as recognized by Rubin (Page 4, paras [0032-0033]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Obonai (as above) as applied to claims 1, 5, 8, 9, 12, 31, 36 - 37, 45, 56 and 64-65 above, and further in view of Yelanich (US PGPUB 20030089152).
Regarding claim 24, Obonai teaches the limitations of claim 1, as above, and further teaches the plant growth media composition (plant growing material comprising polymer A, support material B and binder C; Col. 3, lines 18-31) but does not specifically teach that the media composition has a moisture content, before addition of water, of from about 35% to about 45%.
Yelanich teaches a plant growth media composition (Abstract) has a moisture content, before addition of water, of from about 35% to about 45% (peat has a moisture content of 30-50%; para [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a moisture content of ~35-45%, as taught by Yelanich to the plant growth medium of Obonai since this range is known to provide excellent growing conditions for plants, as seen with peat moss, as recognized by Yelanich (para [0006]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Obonai (as above) as applied to claims 1, 5, 8, 9, 12, 31, 36 - 37, 45, 56 and 64-65 above, and further in view of Babcock (US PGPUB 20150250103).
Regarding claim 25, Obonai teaches the limitations of claim 1, as above, and further teaches the plant growth composition (growing material comprising polymer A, support material B and binder C; Col. 3, lines 18-31) but does not teach a sufficient amount of water to render the moisture content of the plant growth composition in a range of from about 65% to about 70%.
Babcock teaches comprising a sufficient amount of water to render the moisture content of the plant growth composition in a range of from about 65% to about 70% (cellulose based substrate has an optimal moisture content of 60-75% after the addition of an amount of water; para [0047]; Page 7, see claim 35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided added water to render a moisture content of 65-70%, as taught by Babcock to the plant growth medium of Obonai since the added water allows the substrate to achieve an optimal moisture content for plant growth, as recognized by Babcock (para [0047]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to plant growth mediums/plant growth enhancers which share similar limitations to those described in the current application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643